DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
For IDS filed Feb. 16, 2022, the foreign reference JP2003-183045, the reference is found in the parent application number 16/299,494.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlton et al. US 2017/0101336) in view of Naka (JP09-040436A).
Regarding claims 1 and 5-6, Carlton (Figs. 1 and 2, abstract, and [0022]-[0024]) discloses a method of producing an optical fiber comprising flowing a first gas, such as helium (claimed in claim 5), into an optical fiber draw furnace and the first gas is passed through a heated section configured to contain and heat a glass source from which the optical fiber is drawn.  Carlton discloses the passing the first gas through a muffle which defines a capture chamber (corresponding to a reclaim cylinder) and a portion of the gas is removed through at least one reclaim port coupled to the reclaim cylinder and a second gas flows through into a gas screen,  such as an inert gas (He, neon, argon, and/or nitrogen), to substantially recover a pressure drop associated with removing the portion of the first gas.  Carlton fails to explicitly state the inert gas is inert to the optical fiber, but it would be obvious to a person having ordinary skill in the art, that helium, neon, and argon are inert to the optical fiber (claimed in claim 6).
Carlton fails to disclose removing a portion of the first gas such that a vortex of the first gas is generated in the reclaim cylinder.  However, Carlton ([0022]) discloses the optical fiber is cooled in the lower extended muffle and the reclaim chamber is part of the lower extended muffle and Naka (abstract and pg. 2) discloses cooling a drawn optical fiber and a cooling device generates a vortex of flow of cooling gas around the optical fiber that efficiently cools the optical fiber by the vortex flow.  Therefore based on the additional disclosure by Naka, it would be obvious to a person having ordinary skill in the art the flow of gases in the lower extended muffle that includes the reclaim chamber, the flow of gases should generate a vortex flow.  Further, it would be obvious to a person having ordinary skill in the art, the vortex flow in the lower extended muffle and reclaim cylinder would include flow of gases in removing a portion of a first gas.  Therefore, the obviousness of a vortex flow for efficient cooling in a cooling device which includes removing a portion of a first gas in the reclaim cylinder of the lower extended muffle of Carlton would provide for removing a portion of the first gas through at least one reclaim port coupled with the reclaim cylinder such that vortex of the first gas is generated in the lower extended muffle and reclaim cylinder.  
Regarding claim 2, as stated in the rejection of claim 1 above, Carlton discloses removing the first gas and flowing a second gas configured to substantially cover a pressure drop associated with removing the portion of the first gas.  Carlton ([0024]) further discloses the capture stream may include a portion greater than 80% or greater than 90% of the first gas input into the system.  This provides for a range of the first gas volume fraction of gas removed greater than 80% or greater than 90% that overlaps Applicant’s claimed range of a first gas volume fraction in a mixture of gas is about 80% or greater.  Further, it would be obvious to a person having ordinary skill in the art, with a substantial coverage of a pressure drop some of the second gas will enter the reclaim cylinder during the removing and there is a removing of a mixture of a first gas and a second gas that occurs through the at least one reclaim port.  Further, it would be obvious that providing for substantial coverage of a pressure drop combined with a capture stream comprising greater than 80% or greater than 90% of the first gas input into the system, the balancing of the first and second gas flow rate during the removing, to provide for a capture stream comprising greater than 80% or greater than 90% of the first gas input into the system, there is a removing of greater than 80% or greater than 90% of the combined first and second gas flow rate.  
Regarding claim 3, Carlton (Fig. 2) discloses the reclaim cylinder is part of the lower extended muffle.  Therefore, it would be obvious to a person having ordinary skill in the art, since a first gas passes into the lower extended muffle and reclaim cylinder, this includes a passing of a portion of the first gas from the reclaim cylinder into a lower extended muffle due to convection and movement of the gas from the reclaim cylinder into the lower extended muffle.
Regarding claim 4, in addition to the rejection of claim 1 above, Naka (pg. 2) further discloses the cooling gas forms a vortex and entrains the heated air around the optical fiber.  Therefore, it would be obvious to a person having ordinary skill in the art, the flow of gases, which includes the removing, provides for a vortex that entrains gases around the optical fiber in the lower extended muffle that includes the reclaim cylinder.  Since the vortex entrains gases around the optical fiber and the optical fiber axis is parallel to the axis of the reclaim cylinder, this provides for removing a portion of the first gas such that an axis of rotation of the vortex is parallel with an axis of the reclaim cylinder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741